DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5, in the reply filed on 23 June 2022 is acknowledged.
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2022.

Specification
The use of the terms Just for Men™ (para. 0018), Blackbeard™ (para. 0018), Silkflo® 364 (para. 0047),  Jojoba Glaze® LV (para. 0048), Pemulen™ (para. 0053), and Jojoba Glaze™ (para. 0060), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  “end and of” in line 7 is grammatically incorrect. A suggested correction is “end of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wightman (WO 2017053661 A1).
In regards to claim 1, Wightman discloses a beard grooming system (figs. 1A-1I) comprising a container (155) having an open end and defining a reservoir for receiving a beard conditioning formulation (para. 0007; “beard product”); an elongate applicator assembly (101) carried by said container, said applicator assembly having a handle end (145), an applicator end (125) and a shaft (105) extending between said handle end and said applicator end; a wiper (160) disposed adjacent said open end and of said container and having a passage therethrough slidably receiving said shaft of said applicator assembly (para. 0026); said applicator assembly (101) having a storage position with said handle end (145) closing said open end of said container (see figs. 1A, 1B) and said applicator end (125) disposed in said reservoir and immersed in said beard conditioning formulation to be coated with said beard conditioning formulation (para. 0007; “beard product”), said applicator assembly (101) being removable from said storage position by sliding said shaft (105) and said applicator end (125) through said wiper passage to wipe excess beard conditioning formulation from said applicator end (para. 0026); and said beard conditioning formulation clinging to said applicator end to resist dripping due to surface tension of said beard conditioning formulation when said applicator assembly is removed from said storage position (para. 0026).  
With regard to the statement of intended use and other functional statements (e.g. “to resist dripping due to surface tension of said beard conditioning formulation” as in claim 1), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 2, Wightman discloses a beard grooming system (figs. 1A-11) wherein said applicator end (125) includes a brush extending along said shaft (105) and having rigid bristles extending radially from said shaft (para. 0022).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wightman (WO 2017053661 A1) as applied to claims 1 and 2 above, and further in view of Limongi et al (U.S. Publication 2013/0129399 A1).

    PNG
    media_image1.png
    760
    468
    media_image1.png
    Greyscale

In regards to claim 3, Wightman discloses the invention substantially as claimed. Wightman fails to disclose a beard grooming system wherein said applicator end includes a comb formed of rigid teeth extending radially from said shaft.  
However, Limongi et al teaches a system (figs. 1-18) wherein said applicator end (applicator end in annotated fig. 13) includes a comb (30) formed of rigid teeth (teeth in annotated fig. 13) extending radially from said shaft (20).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic fluid applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wightman to incorporate the teachings of Limongi et al and provide a beard grooming system wherein said applicator end includes a comb formed of rigid teeth extending radially from said shaft. Doing so would allow the user to comb through coarser hairs.
In regards to claim 5, Wightman discloses the invention substantially as claimed. Wightman fails to disclose a beard grooming system wherein said brush is disposed on a first side of said shaft and said applicator end includes a comb formed of rigid teeth extending radially from said shaft opposite said first side.
However, Limongi et al teaches a system wherein said brush (28, para. 0060) is disposed on a first side of said shaft (20) and said applicator end (applicator end in annotated fig. 13) includes a comb (30) formed of rigid teeth (teeth in annotated fig. 13)  extending radially from said shaft (20) opposite said first side (see fig. 13).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic fluid applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wightman to incorporate the teachings of Limongi et al and provide a beard grooming system wherein said brush is disposed on a first side of said shaft and said applicator end includes a comb formed of rigid teeth extending radially from said shaft opposite said first side. Doing so would allow the user to both use a bristle brush to apply product to hairs and to use a comb to comb through coarser hairs.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wightman (WO 2017053661 A1) as applied to claim 1 above, and further in view of Rousselet (EP 1579784 A1).
In regards to claim 4, Wightman discloses the invention substantially as claimed. Wightman fails to disclose a beard grooming system wherein said applicator end includes a foam body.  
However, Rousselet teaches a system wherein said applicator end includes a foam body (para. 0028 in attached translated PDF).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic fluid applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wightman to incorporate the teachings of Rousselet and provide a beard grooming system wherein said applicator end includes a foam body. Doing so would allow the user to apply product with a softer and more pliable applicator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772